          Case 7:16-cv-08758-NSR Document 3 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN J. WAGNER,                                                                    10/23/2020

                               Plaintiff,
                                                                     16-CV-8758 (NSR)
       -against-
                                                                 ORDER OF DISMISSAL
LUZON OIL CO., INC. d/b/a LUZON
ENVIRONMENTAL SERVICES, and NORESCO,
LLC,

                               Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff John J. Wagner (“Plaintiff”) commenced the present personal injury suit on

November 10, 2016, alleging that Defendants Luzon Oil Co., Inc. d/b/a Luzon Environmental

Services and Noresco, LLC (together, “Defendants”) are liable for injuries suffered by Plaintiff on

July 28, 2014 during a construction accident in Otisville, New York. (See Complaint, ECF No.

1.)

       On March 11, 2020 the Court issued an Order to Show Cause (“OSC”) why this action

should not be dismissed for want of prosecution. (ECF No. 2.) In the OSC, the Court delineated

Plaintiff’s failure to prosecute his claims, including Plaintiff’s failure to respond the Court’s

electronic docketing service notification that the pleading was deficient and instructions to re-file

the pleading. (Id.) Plaintiff was granted until March 25, 2020, to demonstrate to the Court that he

had not abandoned his claims and was taking diligent steps to prosecute them. (Id.) Plaintiff has

failed to communicate with the Court or otherwise respond to the OSC. Accordingly, due to

Plaintiff’s failure to prosecute this action, the action is dismissed pursuant to Fed R. Civ. P. 41(b).
           Case 7:16-cv-08758-NSR Document 3 Filed 10/23/20 Page 2 of 2




         The Clerk of Court is respectfully directed to terminate this action.




Dated:    October 23, 2020                                    SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge




                                                   2
